Citation Nr: 9932036	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder, to include a personality disorder and a dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to April 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1997 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for an 
acquired psychiatric disorder (nervous condition) was denied.  
The veteran appeals this decision. 


FINDINGS OF FACT

1.  Post-traumatic stress disorder is not currently shown.

2.  An acquired psychiatric condition is not shown in 
service.  


CONCLUSIONS OF LAW

1.  A claim for service connection for post traumatic stress 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2. A claim for service connection for an acquired psychiatric 
disorder, other than post traumatic stress disorder, to 
include a personality disorder and a dysthymic disorder, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998). 

The Board notes that service connection may be established 
for a current disability that has not been shown in service 
where there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

I.  Service Connection for Post-Traumatic Stress Disorder

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing an accepted diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304 (f) (1998).  

In the instant case, the evidence does not show a diagnosis 
of PTSD or that PTSD is currently shown.  Social Security 
Administration (SSA) records from April 1996 indicate that 
the veteran has been disabled since September 1994 due to 
mixed personality disorder, with dependent, schizoid, 
obsessive and hysterical features.

Similarly, an October 1996 VA mental disorders examination 
report does not show a diagnosis of PTSD.  On objective 
examination, the veteran was mentally , alert, and oriented 
times 4.  She displayed mood dysphoria but was without 
suicidal ideations.  There were no psychotic signs and she 
denied hallucinations or delusions.  Objective examination 
revealed multiple personality problems such as avoidance, 
inadequacy, and schizoid features.  The report indicates that 
she preferred to live essentially alone with her mother.  
There was no history of drug or alcohol problems.  The 
veteran was tearful during the course of the interview.  The 
examining physician rendered diagnoses of dysthymic disorder 
and personality disorder, not otherwise specified with 
stressors of depression and poor social skills. 

As previously stated, the regulations require a diagnosis of 
PTSD.  38 C.F.R. §  3.304 (f) (1998).  The evidence shows 
diagnoses of personality disorder and dysthymic disorder; 
however, the clinical evidence does not show a diagnosis of 
PTSD.   Since service connection cannot be granted for a 
disability that is not shown to be manifested, the Board must 
accordingly find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).    Likewise, the Board must find that 
the veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual at this time that 
service connection for PTSD could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.304 (1998).  See also Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992).

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  The Board also notes that its 
duty to assist the veteran in the development of her claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded. The Board 
would also point out that the veteran is free to submit new 
and material evidence, and reopen her claim for service 
connection, at any time.


II.  Service Connection for an Acquired Psychiatric Disorder, 
other than PTSD,
to include a Personality Disorder and a Dysthymic Disorder

The veteran contends that she currently has an acquired 
psychiatric condition, other than PTSD, to include a 
personality disorder and a dysthymic disorder, which she 
attributes to her active military service.  After a review of 
her claims folder, the Board finds that her contentions are 
not supported by the evidence and that her claim.

With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had an acquired psychiatric disorder during service; (2) 
whether she currently has an acquired psychiatric disorder; 
and if so, (3) whether her current acquired psychiatric 
disorder is etiologically related to her service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran contends that she received psychiatric treatment 
during service.  The Board notes that on a report of medical 
history completed by the veteran in conjunction with her 
separation examination, when asked if she ever had frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort, she replied "yes."  However, her 
service medical records do not contain any clinical or 
medical evidence of a psychiatric condition during service.  
On the contrary, a separation examination conduction in 
February 1977 indicates no psychiatric abnormalities.

The Board notes that the veteran, while entirely competent to 
report her symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between a current acquired psychiatric disorder and her 
service.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
her contentions with regard to the etiology of any current 
psychiatric disability to be of no probative value.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board must conclude, based on the evidence discussed 
above, that an acquired psychiatric disorder is not shown in 
service.  The only evidence the appellant has presented is 
her own opinion that she had an acquired psychiatric disorder 
during service.  The Board must reiterate that the evidence 
does not show that she is clinically qualified or that she 
has the medical knowledge or training requisite for the 
rendering of clinical opinions.  Accordingly, without medical 
evidence to support her contentions, the Board must find that 
her contentions with regard to the etiology of her acquired 
psychiatric disorder to be of no probative value.  Espiritu. 

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for an acquired psychiatric disorder, other than PTSD could 
be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the appellant in the development of her claim, as stipulated 
in 38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the veteran's claims folder that additional evidence 
exists to support a finding of an acquired psychiatric 
disorder in service or a finding that her current psychiatric 
disorders are related to her active military service.  The 
Board must also point out that the veteran is free to submit 
new and material evidence, and reopen her claim for service 
connection, at any time.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  Service connection for a psychiatric disorder, other 
than PTSD, to include a personality disorder and a dysthymic 
disorder, is denied.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

